DETAILED ACTION
	Claims 1-14 are present for examination.
	Claims 1-14 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2006/0294314).
	With respect claim 1, Cheng et al. teaches a snoop filter device (see Figs 1 and 2, and paragraphs 16-17; snoop filter 160) connectable with a plurality of cache elements (see Figs 1 and 3 and paragraphs 16 and 21; snoop filter connected to CPUs 1 and 2 caches), where each cache element includes a number of cache agents (see Fig. 3, and paragraph 21, CPU1 cache 310 and CPU2 cache 350), the snoop filter device comprising:
a plurality of snoop filter storage locations, each configured to store a tag that identifies a cache line storable in a cache agent (see Fig. 4, and paragraphs 22 and 23; directory contains a number of snoop filter entries, each storing an identifier or "tag" 252 and a number of flags 254 to indicate which CPU(s) may have cached the data at the shared memory address corresponding to the tag… Entries 440 and 460 in the snoop filter directory correspond to the cache lines shown as elements 340 and 360 in FIG. 3. Entry 440 connects tag 0xB000 with CPU1, thereby indicating that CPU1 loaded data from shared memory address 0xB000 into one of its cache lines (specifically, cache line 340 in FIG. 3)), 
wherein each snoop filter storage location is mapped to one cache element, such that any one snoop filter storage location only contains information that relate to cache lines that are stored in the cache element to which that snoop filter storage location is mapped (see Fig. 2 and paragraph 18; the snoop filter undertakes a series of operations to update its directory 240 to show that data from the shared memory address was cached by the processor. Directory 240 contains a number of storage locations, segregated into several subsets 242, 244, 246 and 248 (a sample storage location is shown in inset 250). Each processor is associated with a subset, so that there is a group of entries from which an entry can be chosen when the processor caches new data).

With respect claim 2, Cheng et al. teaches wherein each snoop filter storage location is configured to additionally store an identifier for a cache element (see Figs. 3 and 4, and paragraphs 21-22; directory contains a number of snoop filter entries, each storing an identifier or "tag" 252 and a number of flags 254 to indicate which CPU(s) may have cached the data)

With respect claim 3, Cheng et al. teaches wherein each snoop filter storage location is mapped to one cache element identified by the identifier stored at that snoop filter storage location (see Fig. 4 and paragraph 23; entries 440 and 460 in the snoop filter directory correspond to the cache lines shown as elements 340 and 360 in FIG. 3. Entry 440 connects tag 0xB000 with CPU1, thereby indicating that CPU1 loaded data from shared memory address 0xB000 into one of its cache lines)

With respect claim 4, Cheng et al. teaches wherein each snoop filter storage location is implicitly associated with one cache element (see Figs 3 and 4, and paragraph 23; Entries 440 and 460 in the snoop filter directory correspond to the cache lines shown as elements 340 and 360 in FIG. 3. Entry 440 connects tag 0xB000 with CPU1, thereby indicating that CPU1 loaded data from shared memory address 0xB000 into one of its cache lines (specifically, cache line 340 in FIG. 3). Similarly, entry 460 connects tag 0xA000 with CPU2).

With respect claim 5, Cheng et al. teaches wherein each snoop filter storage location is mapped to one cache element using hard wiring (see Figs 1 and 2 and paragraphs 15-16; snoop filter 160 is shown as terminating address buses 120 and 140 and data buses 130 and 150).


With respect claim 8, Cheng et al. teaches wherein each snoop filter storage location is sectored into a plurality of snoop filter sectors (see Fig. 4 and paragraph 22; directory contains a number of snoop filter entries, each storing an identifier or "tag" 252 and a number of flags 254 to indicate which CPU(s) may have cached the data at the shared memory address corresponding to the tag. Each of the snoop filter entries shown in FIG. 4 also includes a least-recently used ("LRU") field 410... Other per-entry information may also be stored as suggested by column 450. As shown by brackets 242, 244, 246 and 248, entries in the snoop filter directory are segregated into groups or subsets, and each subset is associated with one of the processors in the system).

With respect claim 9, Cheng et al. teaches wherein each snoop filter sector is configured to store a tag that identifies a cache line storable in a cache agent (see Fig. 4 and paragraph 22; directory contains a number of snoop filter entries, each storing an identifier or "tag" 252 and a number of flags 254 to indicate which CPU(s) may have cached the data at the shared memory address corresponding to the tag. Each of the snoop filter entries shown in FIG. 4 also includes a least-recently used ("LRU") field 410... Other per-entry information may also be stored as suggested by column 450. As shown by brackets 242, 244, 246 and 248, entries in the snoop filter directory are segregated into groups or subsets, and each subset is associated with one of the processors in the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US2006/0294314) in view of Jalal et al. (US2018/0004663).
With respect claim 6, Cheng et al. does not teach wherein: each snoop filter storage location is configured to additionally store zero or more presence bits; and each presence bit stored at a snoop filter storage location indicates whether a cache line identified by a tag associated with the snoop filter storage location is present in the one cache element to which the snoop filter storage location is mapped.
However, Jalal et al. teaches wherein the snoop filter cache 302 contains a number of records 308 associated with cached data in the system. Each record 308 comprises tag field 310, which identifies the associated data, a cache coherence status field 312 that indicates the MESI coherency state of the data and a presence vector stored in field 314... For a fine grain snoop filter, each bit in the presence vector corresponds to a single node. A bit is set in the presence vector if a correspond node has a copy of data associated with the tag 310 in its local cache (see paragraphs 36 and 41).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Cheng et al. to include the above mentioned to reduce snoop traffic since it avoids sending unnecessary or redundant snoop messages (see Jalal, paragraphs 36 and 41).

With respect claim 7, Cheng et al. does not teach wherein each snoop filter storage location is configured to store up to one presence bit; and a presence bit stored at a snoop filter storage location indicates whether a cache line identified by a tag stored at the snoop filter storage location is present in the cache element to which the snoop filter storage location is mapped.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Cheng et al. to include the above mentioned
However, Jalal et al. teaches wherein the snoop filter cache 302 contains a number of records 308 associated with cached data in the system. Each record 308 comprises tag field 310, which identifies the associated data, a cache coherence status field 312 that indicates the MESI coherency state of the data and a presence vector stored in field 314... For a fine grain snoop filter, each bit in the presence vector corresponds to a single node. A bit is set in the presence vector if a correspond node has a copy of data associated with the tag 310 in its local cache (see paragraphs 36 and 41).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Cheng et al. to include the above mentioned to reduce snoop traffic since it avoids sending unnecessary or redundant snoop messages (see Jalal, paragraphs 36 and 41).

With respect claim 10, Cheng et al. does not teach wherein each snoop filter sector is configured to additionally store up to one presence bit, and wherein a presence bit stored in a snoop filter sector of a snoop filter storage location indicates whether a cache line identified by a tag stored in the snoop filter sector is present in the cache element to which the snoop filter storage location is mapped.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Cheng et al. to include the above mentioned
However, Jalal et al. teaches wherein the snoop filter cache 302 contains a number of records 308 associated with cached data in the system. Each record 308 comprises tag field 310, which identifies the associated data, a cache coherence status field 312 that indicates the MESI coherency state of the data and a presence vector stored in field 314... For a fine grain snoop filter, each bit in the presence vector corresponds to a single node. A bit is set in the presence vector if a correspond node has a copy of data associated with the tag 310 in its local cache (see paragraphs 36 and 41).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Cheng et al. to include the above mentioned to reduce snoop traffic since it avoids sending unnecessary or redundant snoop messages (see Jalal, paragraphs 36 and 41).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tune et al. (US 2016/0062893) teaches a method of managing a snoop filter for an interconnect.
Stevens et al. (US 2017/0185516) teaches snoop optimization for multi-ported nodes of data processing systems.
Forrest et al. (US 2016/0188471) teaches configurable snoop filters for cache coherency systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139